UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4281


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEVON RAMBERT-HAIRSTON, a/k/a Devon Marshalle Rambert,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:19-cr-00107-RJC-DCK-1)


Submitted: September 29, 2020                                     Decided: October 6, 2020


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Robert L. Sirianni, Jr., BROWNSTONE, P.A., Winter Park, Florida, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Devon Rambert-Hairston appeals her conviction and sentence following her guilty

plea to conspiracy to commit money laundering, in violation of 18 U.S.C. §§ 1956(h),

1957. On appeal, Rambert-Hairston claims both that her plea was involuntary and that the

district court erred in its application of the Sentencing Guidelines. The Government now

moves to dismiss the appeal as barred by the appeal waiver contained in Rambert-

Hairston’s written plea agreement. For the reasons that follow, we affirm Rambert-

Hairston’s conviction and dismiss the remainder of the appeal.

       As an initial matter, Rambert-Hairston’s appeal waiver does not preclude her from

raising a colorable challenge to the validity of her guilty plea. See United States v. Attar,

38 F.3d 727, 732-33 & n.2 (4th Cir. 1994); see also United States v. McCoy, 895 F.3d 358,

364 (4th Cir. 2018) (holding that defendant’s valid appeal waiver did not preclude claim

that plea lacked sufficient factual basis). Thus, we consider this claim on the merits.

       Before accepting a guilty plea, the trial court must ensure that the defendant’s “plea

is voluntary, i.e., is not the result of force, threats, or promises made by the government

that are not part of the plea agreement.” United States v. DeFusco, 949 F.2d 114, 119 (4th

Cir. 1991); see Fed. R. Crim. P. 11(b)(2). The decision to plead guilty “must reflect a

voluntary and intelligent choice among the alternative courses of action open to the

defendant.” United States v. Moussaoui, 591 F.3d 263, 278 (4th Cir. 2010) (internal

quotation marks omitted). We review the validity of a defendant’s guilty plea by looking

at the totality of the circumstances. Id. Critically, a defendant seeking to retract statements

made during a Fed. R. Crim. P. 11 colloquy “bears a heavy burden,” United States v.

                                              2
Bowman, 348 F.3d 408, 417 (4th Cir. 2003), because, absent “extraordinary circumstances,

the truth of sworn statements made during a Rule 11 colloquy is conclusively established,”

United States v. Lemaster, 403 F.3d 216, 221-22 (4th Cir. 2005).

       Rambert-Hairston professed her innocence at sentencing, explaining that she had

pleaded guilty only because her counsel had informed her that she would go to prison if

she rejected the plea agreement. Thus, according to Rambert-Hairston, her guilty plea was

coerced and, therefore, involuntary. However, at the Rule 11 hearing, Rambert-Hairston

confirmed, without qualification, that her guilty plea did not result from force, threats,

intimidation, or promises other than those contained in the plea agreement. And far from

voicing any concerns about her counsel, Rambert-Hairston lauded the quality of her

attorney’s services. These assurances, which “carry a strong presumption of verity,”

Lemaster, 403 F.3d at 221 (internal quotation marks omitted), belie Rambert-Hairston’s

subsequent, uncorroborated claim that counsel overrode her agency and left her no choice

but to plead guilty. For this reason, we discern no error in the determination that Rambert-

Hairston’s plea was voluntary, and we therefore affirm her conviction. *

       Turning to Rambert-Hairston’s sentencing claim, we review the validity of an

appeal waiver de novo. United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012).


       *
          In a related claim, Rambert-Hairston contends that plea counsel rendered
ineffective assistance during the plea proceedings. However, it is well established that,
“[u]nless an attorney’s ineffectiveness conclusively appears on the face of the record, such
claims are not addressed on direct appeal.” United States v. Faulls, 821 F.3d 502, 507-08
(4th Cir. 2016). Because the record reveals no such evidence, we conclude that any claim
of ineffective assistance of counsel “should be raised, if at all, in a 28 U.S.C. § 2255
motion.” Id. at 508.

                                             3
An appeal waiver “preclude[s] a defendant from appealing a specific issue if the record

establishes that the waiver is valid and the issue being appealed is within the scope of the

waiver.” United States v. Archie, 771 F.3d 217, 221 (4th Cir. 2014). A defendant validly

waives her appeal rights if she agreed to the waiver “knowingly and intelligently.” United

States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010). “Generally, if a district court

questions a defendant regarding the waiver of appellate rights during the Rule 11 colloquy

and the record indicates that the defendant understood the full significance of the waiver,

the waiver is valid.” Thornsbury, 670 F.3d at 537.

       In disputing the validity of her appeal waiver, Rambert-Hairston simply reiterates

the meritless claims raised in connection with her guilty plea challenge. Thus, we readily

reject her argument that the appeal waiver is unenforceable. And, in any event, our review

of the record confirms that Rambert-Hairston knowingly and intelligently executed a broad

appellate waiver that precludes her from contesting the sentence she received.          We

therefore grant the Government’s motion as to this part of the appeal.

       Accordingly, we grant in part and deny in part the Government’s motion to dismiss,

we affirm Rambert-Hairston’s conviction, and we dismiss the part of the appeal pertaining

to Rambert-Hairston’s sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                             4